Citation Nr: 0103751	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to an evaluation in excess of zero percent 
for service-connected degenerative joint disease of the right 
elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from September and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) which denied service connection for 
tinnitus, bilateral hearing loss, and residuals of a left 
ankle injury, respectively.

By September 1998 rating decision, the RO granted service 
connection for degenerative joint disease of the right elbow, 
assigning a zero percent evaluation, effective February 9, 
1998.  The veteran appealed the initial rating assigned.

By October 1998 rating decision, the RO denied service 
connection for rectal bleeding.  In his notice of 
disagreement received in May 1999, the veteran expressly 
declined to initiate an appeal as to the denial of service 
connection for rectal bleeding.  See 38 C.F.R. §§ 20.200, 
20.302 (2000).  Thus, that matter is not before the Board at 
this time.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's currently diagnosed tinnitus had its inception 
during active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his tinnitus was incurred in active service.  38 U.S.C.A. §§  
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active military service from August 1949 to 
November 1952, during which time he served in Korea for over 
ten months.  Few service medical records are contained in the 
claims file, but a clinical consultation report, dated in 
mid-November 1952, includes reference to the veteran's 
treatment for an injured right elbow and right ankle caused 
when he slipped while carrying a wheel from a tank.  Later in 
November 1952, his discharge medical examination did not 
include any clinical note of tinnitus; however, the portion 
of the form reserved for noting physical abnormalities was 
blank.  The examining physician assigned a PULHES designation 
of H1.  The "H" in the profile report stands for "hearing and 
ear," and the "1" indicates normal function.  See McIntosh v. 
Brown, 4 Vet. App. 553 (1993).

As recounted by the veteran during a July 1999 VA audiologic 
examination, he was exposed to target practice, tanks, heavy 
artillery, demolition, firing line, and artillery practice 
during service without the benefit of ear protection.  During 
civilian life, he was exposed to factory noise, machine shop, 
and a power lawn mower.  He consistently used ear protection 
during exposure to factory noise, but did not always use ear 
protection at other times.

The VA examiner opined that the subjective complaints of 
tinnitus could be related to a history of hazardous noise 
exposure during service, although, the examiner did indicate 
that post-service noise exposure could account for the 
veteran's tinnitus, as well.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000).  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim of service connection for 
tinnitus are in relative equipoise.  See Gilbert, supra.  The 
reports of in-service noise exposure without the benefit of 
ear protection are credible.  The available service records 
include evidence that the veteran worked around tanks, an 
obvious source of in-service acoustic trauma.  After service, 
he reports exposure to factory and other noise, with the use 
of ear protection almost all of the time.  The VA examiner 
concluded that tinnitus could be related to service, but 
could also be linked to post-service noise exposure.  The 
evidence is just as likely as not that the veteran's tinnitus 
had its inception during his military service.  The benefit 
of the doubt will be resolved in the veteran's favor.  
Veteran Claims Assistance Act of 2000, Pub. L. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


ORDER

Service connection for tinnitus is granted.



REMAND

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. § 
5103A), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

Pertaining to bilateral hearing loss, the November 1952 
discharge examination did not make note of any hearing 
impairment.  Whisper voice test results were listed as 15/15, 
bilaterally.  A July 1999 VA audiologic examination reveals 
that the veteran is hearing impaired, bilaterally, pursuant 
to VA standards.  See 38 C.F.R. §§ 3.385, 4.85 (2000).  
However, the claims file lacks information as to the etiology 
of his hearing impairment.  Thus, a further examination is 
warranted.

Regarding the left ankle injury, a November 1952 orthopedic 
consultation report indicates that the veteran fell sometime 
in 1950 and injured his right ankle.  There are no service 
medical records pertaining to a left ankle injury.

He has voiced complaints pertaining to the lower left 
extremity, such as pain, that have persisted since service.  
A VA orthopedic examination was conducted in July 1999.  The 
examination supports no orthopedic diagnosis other than lower 
left extremity weakness.  The examiner suggested that a 
neurological examination would be beneficial.  Therefore, a 
neurologic examination is needed.

As noted above, the veteran is service connected for his 
right elbow degenerative joint disease, for which an 
evaluation of zero percent has been assigned.  

A VA orthopedic examination was last conducted in July 1999.  
According to the examiner, range of motion in the elbows was 
within normal limits with flexion of 140 degrees and 
extension to 80 degrees.  X-rays of the right elbow were 
interpreted as within normal limits.  However, no X-ray 
report is of record, and service medical records discuss X-
ray studies that showed arthritis.

The VA examiner did not comment on arthritis of the right 
elbow, although the examiner did comment on right elbow pain.  
Moreover, the Court, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered. See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000), which provide that disability of the 
musculoskeletal system is characterized as the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and contemplate 
factors such as crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, an impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing.  Id. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is provided, including final 
regulations, General Counsel precedent 
opinions, and any binding and pertinent 
court decisions that are subsequently 
issued.  

2.  The RO should request from the 
veteran copies of all medical records, 
both in-service and post-service, that 
are pertinent to his claim.  The RO 
should assist the veteran in securing 
identified records, if necessary.  The 
veteran is on notice that such medical 
information, if available, is necessary 
to support his claim.  

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  If 
the RO finds that it cannot obtain the 
requested records, the RO should document 
its efforts and state why further 
attempts would be futile or that there 
are no additional avenues by which to 
obtain the requested records.

4.  After having made reasonable efforts 
to secure any additional service and 
post-service medical records, the RO 
should schedule the veteran for the 
following examinations:  (a) Audiologic 
examination.  The examiner is requested 
to provide written summary and 
interpretation of audiometric testing, 
specifying the average decibel loss in 
each ear and speech recognition scores 
using the Maryland CNC test.  The 
examiner should describe the extent of 
the veteran's hearing loss, and provide 
an opinion as to the etiology of his 
hearing loss.  (b) Neurologic 
examination.  The examiner is requested 
to provide an opinion regarding whether 
there is any neurological damage to the 
lower left extremity.  If so, the 
examiner should determine whether such 
neurological damage is etiologically 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  (c) Orthopedic examination.  
X-rays and motion studies should be 
conducted for the lower left extremity 
and the upper right extremity, and the X-
ray report should be associated with the 
claims file.  The examiner is requested 
to provide an opinion regarding whether 
any disability of the lower left lower 
extremity exists.  If so, the examiner 
should state whether such disability is 
etiologically related to service.  
Further, the orthopedic examiner should 
reexamine the right elbow and confirm or 
refute a diagnosis of degenerative joint 
disease, and provide reasons for any 
conclusion(s).  The examiner should then 
comment on whether any pain or other 
evidence of functional impairment is due 
to arthritis.  Also, the orthopedic 
examiner should comment on the following 
factors as they relate to the right 
elbow: inability to perform normal 
working movement with normal excursion, 
strength, speed, coordination, and 
endurance, and examine factors such as 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination, an impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of entitlement to service 
connection for bilateral hearing loss and left ankle injury 
and entitlement to a compensable evaluation for service-
connected right elbow disability.  If any benefit sought on 
appeal remains denied the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and the Court for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



